ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-327 and DRB 06-328, concluding that PATRICIA ADELLE of WAYNE, who was admitted to the bar of this State in 1993, and who has been suspended from the practice of law since November 1, 2002, by Orders of the Court filed on October 3, 2002, and October 15, 2004, should be suspended from the practice of law for a period of six months for violating RPC 1.15(a) and (b) (negligent misappropriation of and failure to promptly return, client funds), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with clients), RPC 1.16(d)(failure to turn over client file), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having determined that the suspension should be consecutive to the three-month term of suspension that expired January 14,2005;
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to complete a course in trust accounting and that after reinstatement, respondent should practice under supervision for a period of two years;
And good cause appearing;
It is ORDERED that PATRICIA ADELLE is suspended from the practice of law for a period of six months effective January 15, 2005; and it is further
*472ORDERED that prior to reinstatement to practice, respondent shall enroll in a course in trust accounting approved by the Office of Attorney Ethics and shall submit proof of her successful completion thereof to the Office of Attorney Ethics; and it is further
ORDERED that on reinstatement, respondent shall not practice law as a sole practitioner and for a period of two years and until the further Order of the Court, she shall be supervised by a practicing attorney approved by the Office of Attorney Ethics; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(e); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.